Title: To Thomas Jefferson from John A. G. Davis, 23 May 1825
From: Davis, John A. G.
To: Jefferson, Thomas


Dear Sir,
Charlottesville
May 23rd 1825.
About the 1st of March last, in a conversation with you on the subject of the appointment of a Law Professor, you were pleased to speak in a very flattering manner of the qualifications of my friend Mr Dabney C. Terrell of Kentucky, for that place. Since that time in the course of a familiar correspondence, I mentioned to him the high compliment thereby bestowed on him. Within a few days I have recd from him a letter partly on that subject, in which he remarks, “I am indeed greatly surprized to learn that Mr Jefferson has thought of me as a proper person to fill the Law Professorship, and scarcely less flattered at the partiality that misleads him, than I would be with the consciousness of meriting his preference. It is unnecessary to say to you that I am now inadequate to the task; but if labour can qualify me for it, I have lately proved to myself and others, that I am capable of that. In my present pursuit I am confident of success; but it must be several years before it can be attained. When I think of the qualifications necessary to constitute a good Law Professor, I despair,—but when I reflect on the immeasurable power of a determined will, I am somewhat reassured. For the first few years, I should receive the aid of the best talents and learning of the state, and afterwards I might be able to walk alone. All things considered, if the appointment were offered me, I would accept it, in the hope of hereafter filling it in a manner not unworthy of its high importance.”—It is needless for me to add any thing to this extract; it is only necessary to remark that I have communicated it to you without authority from Mr Terrell. In doing so, I have perhaps acted improperly,—but I trust to the liberality of you both, to excuse the liberty I have taken. Nothing but the warm interest that I take in Mr Terrell’s prosperity, and my conviction of his ability to make himself all that the most ardent friend of the institution could require; joined to my knowledge of the difficulty which the Visitors have hitherto experienced in making an appointment; has induced me to pursue this course. Considering the circumstances in which I am placed, I can, in common justice to Mr Terrell, do no less than request the favour of your silence with regard to this communication—With the highest sentiments of regard & respect, I am yrs &c.John A. G. Davis